Citation Nr: 0123321	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  96-20 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of dengue 
fever.


REPRESENTATION

Appellant represented by:	Richard P. Cohen, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 RO decision that 
denied an application to reopen a previously denied claim for 
service connection for residuals of dengue fever.  In a March 
1998 decision, the Board reopened and remanded the claim for 
service connection for residuals of dengue fever.  In an 
April 2000 decision, the Board denied service connection for 
residuals of dengue fever.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In January 2001, the VA 
Secretary filed a motion to the Court, requesting that the 
Board decision be vacated and the claim remanded.  By a 
February 2001 order, the Court granted the motion.  The case 
was subsequently returned to the Board, and in July 2001 the 
veteran's attorney submitted additional written argument.


REMAND

The April 2000 Board decision denied service connection for 
residuals of dengue fever on the basis that the preponderance 
of the evidence did not show current residuals of dengue 
fever he may have had in service.  The February 2001 Court 
order noted that the Board decision on this issue must be 
vacated in light of the recent enactment of the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  Among other things, the VCAA 
redefines the obligations of the VA with respect to notice to 
a claimant and the duty to assist.  See 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).  The VA has recently promulgated a 
companion regulation to reflect these VCAA changes on notice 
and duty to assist.  See 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).

In July 2001 written argument to the Board, the veteran's 
attorney argues that recent blood tests show active dengue 
fever, and requests that the veteran be afforded a new 
examination which considers that blood test, as well as the 
examination in 1996 which diagnosed residuals of dengue 
fever.  In addition, it is requested that the examination 
address whether he currently has active disease, whether he 
has residuals of dengue fever, regardless of whether he has 
active disease, whether dengue fever is a chronic disease, 
and to consider the veteran's claim of continuous 
symptomatology.  Concerning the latter, the evidence 
currently of record does not show any treatment for residuals 
of dengue fever.  However, there are records of serology 
tests conducted in March 1996, April 1999, and January 2000, 
which show dengue fever antibodies.  The January 2000 study, 
in particular, notes an "infection undetermined time," but 
the report does not show a diagnosis, and is apparently 
incomplete, as a referenced second page is not on file.  The 
complete copy of this report should be obtained, as well as 
all records of treatment for dengue fever residuals since the 
veteran's discharge from service.  

Given the recently enacted VCAA and companion VA regulation, 
and the Court order in this case, the Board finds that 
additional development of the evidence is warranted, 
including obtaining all medical records concerning treatment 
for dengue fever, and providing the veteran with another VA 
medical examination with opinion.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should have the veteran 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
treated him for dengue fever, or residuals 
of dengue fever, from the time of his 
discharge from service until the present.  
The RO should then obtain copies of the 
related medical records which are not 
already in the claims folder, to 
specifically include a complete copy of 
the laboratory report dated January 29, 
2000.  

2.  Thereafter, the RO should have the 
veteran undergo a VA medical examination, 
by a specialist in infectious diseases, to 
determine whether he currently has active 
dengue fever or residuals of dengue fever.  
Any indicated laboratory tests should be 
obtained.  The claims folder must be made 
available to and reviewed by the doctor, 
and the examination report should note 
that such has been accomplished.  If he 
has residuals of dengue fever, all such 
residuals should be specifically 
identified and described.  Based on 
examination findings, a review of 
historical records, and medical 
principles, the doctor should provide a 
medical opinion, with full rationale, as 
to the presence or absence of dengue 
fever, or residuals thereof, with an 
explanation of the significance of the 
1996 VA examination which diagnosed dengue 
fever residuals, and the January 2000 
laboratory report.  If the veteran has 
active dengue fever or dengue fever 
residuals, the opinion should discuss the 
likelihood that any such disease or 
residuals is etiologically related to 
dengue fever in service.  

3.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by the VCAA and companion VA 
regulation, the RO should review the claim 
for service connection for dengue fever 
residuals.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to respond, 
before the case is returned to the Board.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
L. W. TOBIN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




